DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 6-15, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Duquet (WO 2013/017801).
Regarding claim 1, Duquet discloses (in the embodiment of Figs. 6a and 6b) an applicator device comprising: a housing (1’) including a reservoir (interior of 1’) for holding a cosmetic or medicinal product; a main body portion (4’’’’) defining a product delivery passageway (44) extending therethrough, the main body portion configured to be coupled to the housing with a portion of the product delivery passageway (41) extending into the reservoir; and a thermal storage applicator portion (5) having a first end, a second end, an aperture (50) extending between the first and second ends, and a side surface defining an outer periphery of the thermal storage applicator portion (see annotated Fig. 6a below), the first end of the thermal storage applicator portion coupled to the main body portion with a 

    PNG
    media_image1.png
    200
    296
    media_image1.png
    Greyscale

Regarding claim 2, Duquet discloses the applicator device of claim 1, wherein the thermal storage applicator portion comprises at least one of metal, ceramic, or stone material (metal or ceramic to impart a sensation of coldness, about halfway through the third page of the provided translation)  configured to store and/or transfer thermal energy.
Regarding claim 3, Duquet discloses the applicator device of claim 2, wherein the thermal storage applicator portion comprises metal (about halfway through the third page of the provided translation).
Regarding claim 6, Duquet discloses the applicator device of claim 1, wherein the main body portion comprises a polymer (plastics, second full paragraph of page 5).
Regarding claim 7, Duquet discloses the applicator device of claim 1, wherein the main body portion and the housing are formed separately and coupled together via attachment ring 41’’).


Regarding claim 9, Duquet discloses the applicator device of claim 1, wherein the product delivery passageway extends longitudinally through the main body portion (Fig. 6a).
Regarding claim 10, Duquet discloses the applicator device of claim 1, wherein the product delivery passageway is linear along main body portion (Fig. 6a).
Regarding claim 11, Duquet discloses the applicator device of claim 1, wherein the main body portion is configured to deliver the product by applying a squeezing force to cosmetic or medicinal product within the product delivery passageway, thereby expelling the product through the aperture in the thermal storage applicator portion (“collapsible tube”, see last full paragraph of page 6).
Regarding claim 12, Duquet discloses the applicator device of claim 1, wherein an entirety of the outer periphery of the thermal storage applicator portion at the first end is enclosed by the main body portion (Fig. 6a).
Regarding claim 13, Duquet discloses an applicator device (in Figs. 6a and 6b) comprising: a housing (1’) including a reservoir for holding a cosmetic or medicinal product; and an applicator assembly comprising: a main body portion (4’’’’) defining a first product delivery passageway (44) extending therethrough, the main body portion configured to be coupled to the housing with a portion of the first product delivery passageway extending into the reservoir (41); and a thermal storage applicator portion (5) having a first end, a second end, a second product delivery passageway (50) extending between the first and second ends, and a side surface defining an outer periphery of the thermal storage applicator portion, the first end of the thermal storage applicator portion coupled to the main body portion with a portion of the side surface adjacent the first end encircled by the main body portion such that the first product delivery passageway is in fluid communication with the second product delivery passageway (Fig. 6a), the second end of the thermal storage applicator portion 
Regarding claim 14, Duquet discloses the applicator device of claim 13, wherein the thermal storage applicator portion comprises at least one of metal, ceramic, or stone material configured to store and/or transfer thermal energy (metal or ceramic, about halfway through the third page of the provided translation).
Regarding claim 15, Duquet discloses the applicator device of claim 14, wherein the thermal storage applicator portion comprises metal (about halfway through the third page of the provided translation).
Regarding claim 18, Duquet discloses the applicator device of claim 13, wherein the thermal storage applicator portion defines a generally convex application face (Fig. 6a).
Regarding claim 19, Duquet discloses the applicator device of claim 13, wherein the main body portion is configured to deliver the product by applying a squeezing force to cosmetic or medicinal product within the first product delivery passageway, thereby expelling the product through the second product delivery passageway in the thermal storage applicator portion (“collapsible tube”, see last full paragraph of page 6).
Regarding claim 20, Duquet discloses an applicator device (in Figs. 6a and 6b) comprising: a housing (1’) having a reservoir for containing a cosmetic or medicinal product; and an applicator assembly comprising: a main body portion (4’’’’) including a product delivery passageway (44) extending therethrough, the main body portion configured to be coupled to the housing with a portion of the product delivery passageway (41) extending into the reservoir; and a thermal storage applicator portion .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duquet as applied to claims 3 and 15 above, and further in view of Decottignies (WO 2012/025691 a1).
Regarding claims 4 and 15, Duquet teaches the applicator device of claims 3 and 15, respectively, but does not teach that the metal is Zamak.
Decottignies teaches an applicator with a thermal storage portion (2) that is formed of zamak (last line of page 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the metal of Duquet zamak as taught by Decottignies, wherein doing so would have merely been a matter of selecting a material that is known to be useful as thermal storage applicator portion.
Claim(s) 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duquet.

Instead, Duquet teaches that “the piece 5 is relatively massive to improve the feeling of cold in contact with the skin” (last paragraph of page 5 of the provided translation). That is, the mass of the thermal storage portion affects the feeling of cold on a person’s skin and is a results-effective variable.
It is noted that Applicant has not disclosed that the claimed range achieves an unexpected result.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Duquet such that the thermal storage applicator portion has a mass of between 0.8 grams and 3 grams, wherein doing so would have merely been a matter of routine optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754